Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/13/2020 with respect to 35 U.S.C. 102(a)(1) rejections of claims 1, 2, 4, 6, and 7  and 35 USC 103 rejection of claim 3 have been fully considered but they are not persuasive.  The examiner maintains that it would be obvious to combine a known technique, a protrusion or boss designed to maintain the position of a compression spring as taught by Masunaga, to a known device ready for improvement, the latching device of Melsom, to yield predictable results, namely secure positioning of the spring within the mechanism. One of ordinary skill in the art would recognize that a folding bed frame, capable of being moved multiple times by the user, would necessitate additional structure to maintain the alignment of components and, therefore, would utilize commonly known engineering techniques to achieve such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US1599971 to Melsom (“Melsom”) in view of US20150130250 to Masunaga et al. (“Masunaga”).
	Regarding claim 1, Melsom discloses: “An adjustable support comprising: an outer tubular bar comprising a first end, a second end, and a slot between the first and second ends of the outer tubular bar (FIG. 1, elements 1 & 8); an inner bar slidably coupled with the outer tubular bar, the inner bar comprising a first end, a second end, and a first cut between the first and second ends of the inner bar, wherein the first end of the inner bar is inserted into the outer tubular bar through the second end of the outer tubular bar (FIG. 1, elements 2 & 7); a locking/unlocking mechanism comprising (FIG. 1, elements 9-12): a retainer comprising a groove with an opening to receive the outer tubular bar, wherein a portion of the retainer adjacent the opening of the groove is aligned with the slot of the outer tubular bar (FIG. 3, element 10); an elastic member disposed at a bottom of the groove of the retainer, the elastic member abutting the outer tubular bar to push the outer tubular bar away from the retainer (FIG. 3, element 12); and a fastener fixedly coupled with the portion of the retainer adjacent the opening of the groove, wherein a stem portion of the fastener is disposed at the slot of the outer tubular bar and crosses the outer tubular bar such that when the first cut of the inner bar aligns with the slot of the outer tubular bar, the stem portion of the fastener seats at the first cut of the inner bar and the slot of the outer tubular bar, thereby restricting the inner bar and the outer tubular bar from moving with respect to each other (FIG. 3, element 11). (See Melsom. More specifically see at least: figures 1-3.

    PNG
    media_image1.png
    555
    654
    media_image1.png
    Greyscale

Melsom does not explicitly disclose: “wherein the retainer of the locking/unlocking mechanism comprises a protrusion at a bottom of the retainer to hold the elastic member.” 
	However, in the field of locking mechanisms, Masunaga discloses: “wherein the retainer of the locking/unlocking mechanism comprises a protrusion (30d) at a bottom of the retainer to hold the elastic member (32).” (See Masunaga. More specifically see at least: figure 6, elements 30d “spring receiving protrusion” and 32 “compression coil spring”.)
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to combine the protrusion of Masunaga with the locking mechanism of Melsom. One of ordinary skill in the art would have been motivated to make this modification, as it is common engineering design choice to provide a guide, retainer or locating device to secure a compression coil spring.  Therefore, the invention as a whole would have been 
	Regarding claim 2, the combination of Melsom and Masunaga discloses all of the limitations of claim 1, as discussed above, and further discloses: “wherein the inner bar comprises a second cut between the first end and the first cut of the inner bar, wherein when the second cut of the inner bar aligns with the slot of the outer tubular, the stem portion of the fastener seats at the second cut of the inner bar and the slot of the outer tubular bar, thereby restricting the inner bar and the outer tubular bar from moving with respect to each other. (See Melsom. More specifically see at least: figure 2, element 7 wherein, in one interpretation, the inner tube 2 has a plurality of slots (notch 7) providing a second cut.)
	Regarding claim 4, the combination of Melsom and Masunaga discloses all of the limitations of claim 1, as discussed above, and further discloses: “wherein the retainer has a substantially U-shape cross section.” (See Melsom. More specifically see at least: figure 3, element 10 wherein, in one interpretation, the catch carrier 10 is illustrated as substantially U-shaped.) 
Regarding claim 5, the combination of Melsom and Masunaga discloses all the limitations of claim 1, as discussed above, but does not explicitly disclose: “wherein the outer tubular bar has a substantially oblong cross section, and the inner bar has a substantially rectangular cross section.”
	However, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), that the shape of the outer tube and inner bar is a design choice.  The disclosure of the instant application has provided no evidence that In re Dailey, 357 F.2d 669, and MPEP 2144.04 IV B)
Regarding claim 6, the combination of Melsom and Masunaga discloses all of the limitations of claim 1, as discussed above, and further discloses: “wherein the slot of the outer tubular bar is formed at a position proximal to the second end of the outer tubular bar.” (See Melsom. More specifically see at least: figure 2, element 8 wherein, in one interpretation, the figure illustrates a slot (notch 8) in a position proximal to an end of the outer tube 1.)
Regarding claim 7, the combination of Melsom and Masunaga discloses all of the limitations of claim 1, as discussed above, and further discloses: “wherein the fastener includes a bolt, a pin, a latch, a shaft, or a bar.” (See Melsom. More specifically see at least: figure 3, element 11 wherein, in one interpretation, the figure illustrates the locking pin 11 as a bolt, a pin, a latch, a shaft, or a bar.)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Melsom in view of Masunaga and in further view of US20030009848 to Kuo (“Kuo”).
Regarding claim 8, the combination of Melsom and Masunaga discloses all the limitations of claim 1, as discussed above, but does not explicitly disclose: “further comprising a guide coupled with the second end of the outer tubular bar to guide insertion of the inner bar into the outer tubular bar or movement of the inner bar with respect to the outer tubular bar.” 
However, in the field of telescoping supports, Kuo discloses: “further comprising a guide (30) coupled with the second end of the outer tubular bar (40) to guide insertion of the inner bar (10) into the outer tubular bar or movement of the inner bar with respect to the outer tubular bar.” (See Kuo. More specifically see at least: figure 1, elements 10, 30 and 40, wherein, in one interpretation, the figure illustrates the relationship between the inner bar (first sliding tube 10), the guide (first sleeve member 30) and the outer tube (second sliding tube 40).)
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to combine the sleeve member of Kuo with the structure of Melsom.  One of ordinary skill in the art would have motivated to make this modification, as it is common engineering design choice to provide a guide to maintain alignment between sliding members.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 9, the combination of Melsom, Masunaga and Kuo discloses all the limitations of claim 8, as discussed above, and “wherein the guide (30) comprises: an opening with (10); and one or more elastic pieces (32), each with a retention to fit with a hole (42) formed at or adjacent the second end of the outer tubular bar (40).”	(See Kuo. More specifically see at least: figure 1, elements 10, 30 and 40 wherein, in one interpretation, the figure illustrates the guide (first sleeve member 30) comprises an opening with a cross section shaped substantially the same as the cross section of the inner bar (first sliding tube 10).  See also written description, paragraph 0021 --“The first sleeve member 30 is fitted to the top of the second sliding tube 40 and has two slightly protruded projections 32 located at the two opposite sides of the sleeve member's 30 outer surface; the two projections 32 are provided to couple with the two apertures 42 of the second sliding tube 40.”) 

Claims 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US20160157620 to Oh (“Oh”) in view of Melsom and in further view of Masunaga.
	Regarding claim 10, Oh discloses: “A bedstead comprising: a bed frame (10); a leg assembly pivotally connected with the bed frame (21); and one or more adjustable supports, each comprising: an outer tubular bar (41) comprising a first end, a second end, and a slot (411) between the first and second ends of the outer tubular bar; an inner bar (42) slidably coupled with the outer tubular bar, the inner bar comprising a first end, a second end, and a first cut (421) between the first and second ends of the inner bar, wherein the first end of the inner bar is inserted into the outer tubular bar through the second end of the outer tubular bar; and of the first end of the outer tubular bar and the second end of the inner bar, one is pivotally connected with the bed frame, and the other is pivotally connected with the leg assembly;”	(See Oh. More specifically see at least: figures 1 and 2 and written description, paragraph 0023 --“The support includes at least one first rod 41 and at least one second rod 42 inserted into the first rod 41. An upper end of the first rod 41 is hinged to the bottom of the bed frame 10, and the other end thereof is defined as a first free end enclosing the second rod 42. One end of the second rod 42 is hinged to the transverse beam 21, and the other end thereof is defined as a second free end inserted into the first rod 41.”) 
Oh does not explicitly disclose: “a locking/unlocking mechanism comprising: a retainer comprising a groove with an opening to receive the outer tubular bar, wherein a portion of the retainer adjacent the opening of the groove is aligned with the slot of the outer tubular bar; an elastic member disposed at a bottom of the groove of the retainer, the elastic member abutting the outer tubular bar to push the outer tubular bar away from the retainer; and a fastener fixedly coupled with the portion of the retainer adjacent the opening of the groove, wherein a stem portion of the fastener is disposed at the slot of the outer tubular bar and crosses the outer tubular bar such that when the first cut of the inner bar aligns with the slot of the outer tubular bar, the stem portion of the fastener seats at the first cut of the inner bar and the slot of the outer tubular bar, thereby restricting the inner bar and the outer tubular bar from moving with respect to each other and accordingly restricting the leg assembly and the bed frame from rotating with respect to each other.”
However in the field of locking mechanisms, Melsom discloses: “a locking/unlocking mechanism (FIG. 1, elements 9-12) comprising: a retainer comprising a groove with an opening to receive the outer tubular bar, wherein a portion of the retainer adjacent the opening of the groove is aligned with the slot of the outer tubular bar (FIG. 3, element 10); an elastic member disposed at a bottom of the groove of the retainer, the elastic member abutting the outer tubular bar to push the outer tubular bar away from the retainer (FIG. 3, element 12); and a fastener fixedly coupled with the portion of the retainer adjacent the opening of the groove, wherein a stem portion of the fastener is disposed at the slot of the outer tubular bar and crosses the outer tubular bar such that when the first cut of the inner bar aligns with the slot of the outer tubular bar, the stem portion of the fastener seats at the first cut of the inner bar and the slot of the outer tubular bar, thereby restricting the inner bar and the outer tubular bar from moving with respect to each other (FIG. 3, element 11) and accordingly restricting the leg assembly and the bed frame from rotating with respect to each other.” (See Melsom. More specifically see at least: annotated figures 1-3 as discussed in claim 1.) 
the positioning mechanism can also adopt another mechanism, such as a spring latch which is common to use (OH, PARA. 0025)”.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Neither Oh nor Melsom explicitly disclose: “wherein the retainer of the locking/unlocking mechanism comprises a protrusion at a bottom of the retainer to hold the elastic member.” 
However, in the field of locking mechanisms, Masunaga discloses: “wherein the retainer of the locking/unlocking mechanism comprises a protrusion (30d) at a bottom of the retainer to hold the elastic member (32).” (See Masunaga. More specifically see at least: figure 6, elements 30d “spring receiving protrusion” and 32 “compression coil spring”.) 
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to combine the protrusion of Masunaga with the locking mechanism of Melsom. One of ordinary skill in the art would have motivated to make this modification, as it is common engineering design choice to provide a guide, retainer or locating device to secure a compression coil spring.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
“wherein the first end of the outer tubular bar (41) is pivotally connected with the bed frame, and the second end of the inner bar (42) is pivotally connected with the leg assembly.”  (See Oh. More specifically see at least: figures 1 and 2 and written description, paragraph 0023 --“The support includes at least one first rod 41 and at least one second rod 42 inserted into the first rod 41. An upper end of the first rod 41 is hinged to the bottom of the bed frame 10, and the other end thereof is defined as a first free end enclosing the second rod 42. One end of the second rod 42 is hinged to the transverse beam 21, and the other end thereof is defined as a second free end inserted into the first rod 41.”)
Regarding claim 12 the combination of Oh, Melsom and Masunaga discloses all of the limitations of claim 10, as discussed above, and Melsom further discloses: “wherein when the first cut of the inner bar (7) aligns with the slot of the outer tubular bar (8)”  (See Melsom. More specifically see at least: figure 2, wherein, in one interpretation, a cut is aligned with the slot.)
Oh and Melsom do not explicitly disclose: “the leg assembly is unfolded with respect to the bed frame.”
	However, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), that the location of the second cut would be a design choice and one of only basic skill in the art would be motivated to determine the best location from the limited number of options and further obvious to choose a location allowing the leg assembly to be locked in a folded or unfolded position.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
“wherein the inner bar comprises a second cut (7) between the first end and the first cut of the inner bar (2), wherein when the second cut of the inner bar aligns with the slot of the outer tubular bar, the stem portion of the fastener seats at the second cut of the inner bar and the slot of the outer tubular bar, thereby restricting the inner bar from moving with respect to the outer tubular bar and accordingly restricting the leg assembly from rotating with respect to the bed frame.” (See Melsom. More specifically see at least: figure 2, element 7 wherein, in one interpretation, the inner tube 2 has a plurality of slots (notch 7) providing a second cut.  See also written description, column 1, lines 5-15 --“to provide a stay by which a casement window, door or the like may be held open at a desired distance, such stay consisting of two tubes or a rod and a tube, of suitable shape in cross section, …one sliding into and out of the other …, with a spring controlled catch for locking the two tubes or rod and tube securely at the position desired.”)
	Regarding claim 14, the combination of Oh, Melsom and Masunaga discloses all of the limitations of claim 13, as discussed above, but does not explicitly disclose: “wherein when the second cut of the inner bar aligns with the slot of the outer tubular bar, the leg assembly is folded onto the bed frame.” 
	However, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), that the location of the second cut would be a design choice and one of only basic skill in the art would be motivated to determine the best location from the limited number of options and further obvious to choose a location allowing the leg assembly to be locked in a folded or unfolded position.  Therefore, the invention as a 
Regarding claim 16, the combination of Oh, Melsom and Masunaga discloses all of the limitations of claim 10, as discussed above, and further discloses: “…the inner bar (42) has a substantially rectangular cross section.” (See Oh. More specifically see at least: figure 2, element 42 wherein, in one interpretation, the figure illustrates the inner bar (second rod 42) as substantially rectangular.)
	Oh and Melsom do not explicitly disclose: “wherein the outer tubular bar has a substantially oblong cross section”.
	However, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), that the shape of the outer tube and inner bar is a design choice.  The disclosure of the instant application has provided no evidence that the particular configuration is significant   Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. (In re Dailey, 357 F.2d 669, and MPEP 2144.04 IV B)
	Regarding claim 17, the combination of Oh, Melsom and Masunaga discloses all of the limitations of claim 10, as discussed above, and further discloses: “wherein the slot of the outer tubular bar is proximal to the second end of the outer tubular bar.” (See Melsom. More specifically see at least: figure 2, element 8 wherein, in one interpretation, the figure illustrates a slot (notch 8) in a position proximal to an end of the outer tube 1.)
	Regarding claim 18, the combination of Oh, Melsom and Masunaga discloses all of the limitations of claim 10, as discussed above, and further discloses: “wherein the fastener includes a bolt, a pin, a latch, a shaft, or a bar.” (See Melsom. More specifically see at least: figure 3, element 11 wherein, in one interpretation, the figure illustrates the locking pin 11 as a bolt, a pin, a latch, a shaft, or a bar.)

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Melsom and Masunaga and in further view of Kuo.
Regarding claim 19, the combination of Oh, Melsom and Masunaga discloses all the limitations of claim 10, as discussed above, but does not explicitly disclose: “wherein each adjustable support further comprises a guide coupled with the second end of the outer tubular bar to guide insertion of the inner bar into the outer tubular bar or movement of the inner bar with respect to the outer tubular bar.” 
However, in the field telescoping supports, Kuo discloses: “wherein each adjustable support further comprises a guide coupled with the second end of the outer tubular bar to guide insertion of the inner bar into the outer tubular bar or movement of the inner bar with respect to the outer tubular bar.” (See Kuo. More specifically see at least: figure 1, elements 10, 30 and 40, wherein, in one interpretation, the figure illustrates the relationship between the inner bar (first sliding tube 10), the guide (first sleeve member 30) and the outer tube (second sliding tube 40).)

	Regarding claim 20, the combination of Oh, Melsom, Masunaga, and Kuo discloses all the limitations of claim 19, as discussed above, and “an opening with (10); and one or more elastic pieces (32), each with a retention to fit with a hole (42) formed at or adjacent the second end of the outer tubular bar (40).” (See Kuo. More specifically see at least: figure 1, elements 10, 30 and 40 wherein, in one interpretation, the figure illustrates the guide (first sleeve member 30) comprises an opening with a cross section shaped substantially the same as the cross section of the inner bar (first sliding tube 10).  See also written description, paragraph 0021 --“The first sleeve member 30 is fitted to the top of the second sliding tube 40 and has two slightly protruded projections 32 located at the two opposite sides of the sleeve member's 30 outer surface; the two projections 32 are provided to couple with the two apertures 42 of the second sliding tube 40.”) 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                                                                                                                                                                                                                               
/ERIC J KURILLA/Primary Examiner, Art Unit 3619